Thomas, J.
The copies of the mortgage and of the notice to foreclose, attested by the city clerk, were rightly admitted. Commonwealth v. Chase, 6 Cush. 248.
The exception to the last of the instructions of the learned judge must be sustained. The shovel, pickaxe, dungfork and hoe are tools, implements to be used by the hand of the laborer. That the business for which they were used was husbandry does not render them the less exempt from attachment.
The case of Dailey v. May, 5 Mass. 313, was correctly decided upon the facts. The question was, whether the wheels and gearing of an ox cart were exempted from attachment. The court held they were not. They say: “ Tools of a man’s trade or occupation do not include the implements of husbandry, used by the husbandman in tilling his farm ; for in no correct sense can oxen or horses be considered as husbandry tools; and if would' be preposterous to admit that the legislature would ex *69tend this protection to the cart and plough and their gear, and leave the cattle, without which they would be of no use, to be seized upon execution.” The reasoning is certainly sound; but it does not apply to tools to be used by the hand and foot of the laborer, of simple construction, of moderate expense, and all the more necessary, it may be, when the debtor has lost his land, that he may get his bread by tilling the land of others.
In the country, farming or gardening is or ought to be part of every man’s business; and the soundest policy, as well as the language of the statute, forbids the taking of any of the tools so necessary to all good husbandry.
The cases of Buckingham v. Billings, 13 Mass. 82; Howard v. Williams, 2 Pick. 80; Danforth v. Woodward, 10 Pick. 423, and Smith v. Gibbs, 6 Gray, 298, do but observe and preserve the distinction between tools as instruments of manual labor, and machinery complicated and expensive.

Exceptions sustained.